                Case 4:11-cr-00244-LGW-CLR Document 35 Filed 05/06/20 Page 1 of 1
 PROB 35                 Report and Order Terminating Probation/Supervised Release
(Rev. 6/17)                           Prior to Original Expiration Date



                                      UNITED STATES DISTRICT COURT
                                               FOR THE
                                    SOUTHERN DISTRICT OF GEORGIA
                                         SAVANNAH DIVISION



              UNITED STATES OF AMERICA

                            v.                                 Crim. No.    4:11CR00244-1

                  Johnny Jermaine Early


         On April 15, 2016, Johnny Jermaine Early was placed on supervised release for a period of five years.
Early has complied with the rules and regulations of supervised release and is no longer in need of supervision.
It is accordingly recommended that he be discharged from supervision.

                                                             Respectfully submitted,


                                                             _____________________________________
                                                             Erica Campbell
                                                             United States Probation Officer


                                          ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

                      6th
         Dated this ______________ day of May, 2020.



                                                           LISA GODBEY WOOD
                                                           UNITED STATES DISTRICT JUDGE
